 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          JINNI TECH, LTD., et al.,                       CASE NO. C17-0217JLR

11                                Plaintiffs,               ORDER
                   v.
12
            RED.COM, INC., et al.,
13
                                  Defendants.
14

15          Before the court is the parties’ joint status report (“JSR”). (JSR (Dkt. # 70).) In

16   the JSR, the parties explain that the companion lawsuit in the Central District of

17   California, see Red.com, Inc. v. Jinni Tech, Ltd., No. 8:17-cv-00382-CJC-KES, (C.D.

18   Cal.) (“the California case”), resolved on June 26, 2019. (Id. at 1; see also id. at 5-7

19   (order granting voluntary dismissal in the California case).) The court previously stayed

20   this action pending resolution of the California case. (See 10/26/18 Order (Dkt. # 59) at

21   15-16.) In the court’s order that stayed this action, the court ordered the parties to file a

22   //


     ORDER - 1
 1   JSR within 14 days of the completion of the proceedings in the California case “briefly

 2   outlining the resolution of the California case and proposing a new case schedule.” (Id.)

 3          On June 24, 2019, two days before the California case resolved, the court granted

 4   Philip Mann’s unopposed motion to withdraw as counsel for Plaintiffs Jinni Tech, Ltd.

 5   and Bruce Royce (collectively, “Plaintiffs”). (6/24/19 Order (Dkt. # 68).) In that order,

 6   the court specified that Mr. Mann’s withdrawal would not be effective for 30 days. (Id.

 7   at 6-7.) Thus, Mr. Mann remains as Plaintiffs’ counsel until July 24, 2019.

 8          On July 3, 2019, the parties filed the JSR, outlining the resolution of the California

 9   case and requesting that the court “hold this matter in abeyance until such time as new

10   counsel for Plaintiff[s] appears or until the time for Plaintiff[s] to secure new counsel

11   expires.” (JSR at 2.)

12          In light of the circumstances, the court GRANTS the parties’ request.

13   Specifically, the court extends the time for the parties to propose a new case schedule

14   until 14 days after either new counsel for Plaintiffs appears or the time for Plaintiffs to

15   secure new counsel expires.

16          Dated this 15th day of July, 2019.

17

18                                                      A
                                                        JAMES L. ROBART
19
                                                        United States District Judge
20

21

22


     ORDER - 2
